SIMPSON, J.
The appellant (defendant) was convicted of the crime of robbery, and his punishment fixed at 23 years in the penitentiary.
There was no error in the action of the court in overruling the motion to quash the venire on the ground that one ”J. H. Yest, one of the jurors for the regular panel of the week, AAras not on the list of jurors served on the defendant.” It is shoAvn that said juror, though on the list of the panel for the week, was draAvn, but not summoned. Section 5005 of the Code of 1896 provides that “the special jurors so drawn, together with the jurors drawn and summoned for such subsequent Aveek, shall constitute such venire.”
There, was no error in the refusal of the court to give charges 1 and 2, requested by the defendant. Both counts of the indictment charge the taking, not only of the money, but of one pocketbook, valued at 50 cents *63Thompson v. State, 106 Ala. 68, headnote 7, 17 South. 512.
There was no error in admitting the testimony of the several witnesses as to what was said by the defendant. Even if the statements could be construed as in the nature of a confession, the evidence was clear that they were made voluntarily. Plant v. State, 110 Ala. 53, 57, 37 South. 159. The question of proof of the corpus delicti was for the jury, under the evidence. The court cannot say that it was not proved.
The judgment of the court is affirmed.
Weakly, O. J., and Tyson and Anderson, JJ., concur.